 



Exhibit 10.1
TRANSITION SERVICES AGREEMENT
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), by and between
Pharmagistics (“Pharmagistics”), a division of PUBLICIS SELLING SOLUTIONS, INC.,
a New Jersey corporation (“PSS”) with offices located at 309 Pierce Street,
Somerset, New Jersey and RVA CONSULTING, LLC, a New Jersey limited liability
company with offices located at 1600 Cottontail Lane, Somerset, New Jersey
(“RVA”)
WITNESSETH
     WHEREAS, PSS purchased the assets relating to the Pharmagistics business
pursuant to that certain Asset Purchase Agreement dated February 23, 2007 by and
among Healthcare Logistics LLC, William C. Pollock, Jr; Suzanne Pollock,
Anandale Investments LLC, Thomas Pollock, Robert George and Pharmagistics LLC
(Pharmagistics LLC and Healthcare Logistics LLC, collectively, “Seller”), as
amended by that certain First Amendment to Asset Purchase Agreement dated as of
June 15, 2007 (the Asset Purchase Agreement and the First Amendment to Asset
Purchase Agreement, collectively, the “Purchase Agreement”);
     WHEREAS, on December 31, 2006 Seller owned a 70% interest in RVA;
     WHEREAS, on January 1, 2007, Seller sold the 70% interest in RVA to RVA
Holdings, LLC, a New Jersey limited liability company with offices located at 5
Cold Hill Road South, Mendham, NJ 07945-0210;
     WHEREAS, Section 7.7 of the Purchase Agreement requires Pharmagistics to
provide office space and certain services to RVA during the two-year period
commencing January 1, 2007 and ending December 31, 2008 (the “Transition
Period”); and
     WHEREAS, the parties wish to set forth their agreements with respect to
their respective rights and obligations during the Transition Period;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1. USE OF OFFICE SPACE
     During the Transition Period RVA shall have the right to use the 9,000
square feet of office space, the additional conference room and the reception
area in the building located at 1600 Cottontail Lane, Somerset, New Jersey that
RVA used for the conduct of the RVA business immediately prior to the
commencement of the Transition Period (the “Office Space”). Use of the Office
Space includes common area maintenance, cleaning and security to be provided by
the landlord, general supplies, utilities, including electricity, heat and air
conditioning; and use of telephones and fax machines.

 



--------------------------------------------------------------------------------



 



2. TRANSITION SERVICES

2.1   IT Services. During the Transition Period Pharmagistics shall provide RVA
up to 120 hours of IT support per month in 2007 and up to 60 hours of IT support
per month in 2008. RVA shall also have the right to use Pharmagistics computer
infrastructure during the Transition Period (the “IT Services”). The IT services
shall include phone system support, hardware purchase orders, user set-up and
maintenance, help desk support, printer support, including ink cartridges; VPN
support, server and network support and maintenance, including e-mail,
Blackberry, laptops and desktops; firewall and data line support and
maintenance; data back-up services and software updates and support
(collectively, the “IT Services”).   2.2   HR Services. During the Transition
Period Pharmagistics shall provide RVA up to 120 hours of HR support per month
in 2007 and up to 60 hours of HR support per month in 2008. The HR services
shall include benefits administration, including maintaining records of medical,
dental and disability insurance coverage and 401(k) plan participation;
processing new enrollees, changes and terminations; distribution of mandatory
benefit plan related material to all eligible employees; Workers Compensation
and general liability insurance, including maintaining records of coverage and
ensuring proper level of coverage to meet client-specific and state
requirements; employee relations, including conducting exit interviews and
process-related communications such as COBRA coverage notification, benefit
termination information and final pay calculation; maintaining personnel files,
human relations communications, including offer letters, new-hire packets,
promotion and adjustment letters, performance improvement letters, termination
letters and policy-related information; background investigation, including
conducting thorough seven-year background investigation for all field employees
and ensuring that all client requirements are satisfied; ensuring that all new
hires satisfy drug screening requirements; assist with the development of job
descriptions for internal corporate employees, assist in developing recruitment
plan and website use, ensure that all new hires are eligible for employment in
the United States; new hire orientation including review of employee/employer
information, benefit plans and other personnel matters and ensure that all new
hires return new hire documentation relating to payroll, benefits and policies;
policy development and administration including development of company policies
and procedures and ensuring consistent, unbiased implementation of policies and
procedures; and legal compliance and support, including ensuring compliance with
federal and state legislation pertaining to personnel matters, monitoring
practices and procedures to ensure compliance with employment laws and
regulations, EEOC compliance and minority business compliance (collectively, the
“HR Services”).   2.3   Accounting Services. During the first three months of
the Transition Period Pharmagistics shall provide RVA accounting services
intended to enable RVA to develop independent accounting capability (the
“Accounting Services”).

 



--------------------------------------------------------------------------------



 



3. FEE FOR SERVICES; INVOICING.

3.1   Monthly Service Fee. During 2007 RVA shall pay Pharmagistics a monthly fee
(the “Transition Services Fee”) in the amount of $200,000 for the use of the
Office Space and the IT Services, the HR Services and the Accounting Services
(collectively, the “Services”). During 2008 RVA shall pay Pharmagistics a
monthly fee in the amount of $100,000 for the use of the Office Space and the
Services.   3.2   Fee for Additional Service. In the event that during any month
RVA requests, and Pharmagistics provides, Services for a number of hours greater
than the hours set forth in Section 2, RVA shall pay for such excess Services at
the hourly rate of $100.00 for excess IT Services, $125.00 for excess HR
Services and $120.00 for excess Accounting Services (“Excess Services Fees”).  
3.3   Invoicing. Pharmagistics shall invoice RVA monthly in arrears for the
Transition Services Fee and any Excess Services Fees incurred by RVA during the
immediately preceding month. Such invoices shall be payable no later than thirty
(30) days after the invoice date.

4. NO WARRANTIES.
     RVA acknowledges and agrees that Pharmagistics has not made any
representations, warranties, or agreements as to any matter concerning the
Office Space or the Services. RVA occupied the Office Space and used the
Services prior to the execution of the Purchase Agreement, and accordingly, RVA
represents and warrants to Pharmagistics that RVA has made its own independent
inspection and investigation of the Office Space and the Services, and is
accepting the Office Space and Services in “AS-IS”, “WHERE-IS” condition, with
all faults. RVA intends to rely solely on its own inspection and investigation
of the Office Space and the Services. Any information or documents delivered by
Pharmagistics to RVA are delivered without warranty or representation with
respect to accuracy, completeness, or fitness for any particular use.
Accordingly, RVA hereby releases Pharmagistics and its affiliates, and any
officers, directors, and representatives of Pharmagistics and its affiliates
from, and waives any and all causes of action or claims against any such Persons
for any and all liability attributable to any representation, warranty, covenant
or agreement with respect to the Office Space or the Services.
5. INDEMNIFICATION.

  5.1   Mutual Indemnification. Each party (the “Indemnifying Party”) agrees to
indemnify, defend and hold harmless the other party and its affiliates,
directors, officers and employees (the “Indemnified Party”) from and against any
and all losses, claims, damages, expenses or liabilities (including reasonable
attorney’s fees) (collectively “Losses”) that the Indemnified Party may incur as
a result of

 



--------------------------------------------------------------------------------



 



      any claim, suit or proceeding against the Indemnified Party that results
or arises from (i) any property damage to the Office Space, (ii) any error or
omission caused by the gross negligence or intentional misconduct of the
Indemnifying Party, or (iii) the Indemnifying Party’s breach of its obligations
hereunder; provided, however, that the Indemnifying Party shall not be obligated
to indemnify, defend or hold harmless the Indemnified Party against any Losses
to the extent such Losses are caused (a) by the gross negligence or willful
misconduct of the Indemnified Party, or the Indemnified Party’s breach of its
obligations hereunder.     5.2   Indemnification Procedure. If there arises any
claim for which an Indemnified Party may seek indemnification under this
Section 5, such Indemnified Party shall promptly inform the Indemnifying Party
of any such claim The Indemnified Party may, at its option and expense, have its
own counsel participate in any proceeding under the direction and control of the
Indemnifying Party and shall cooperate with the Indemnifying Party and its
insurer in the disposition of any such matters.     5.3   Limitation of
Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR DIRECT,
INDIRECT, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY LOST REVENUES OR PROFITS, EVEN IF
SUCH PARTY HAS BEEN SPECIFICALLY ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

6. FORCE MAJEURE.
     Neither party shall be liable or deemed in default under this Agreement for
any delay or failure to perform (other than the failure to make any required
payment when due) resulting from any cause beyond that party’s reasonable
control.
7. TERMINATION.
     If one party commits a material breach of its obligations under this
Agreement (including a payment default), the other party may terminate this
Agreement upon written notice to the other party if the breaching party fails to
cure such breach within 30 days of written notice thereof.
8. NOTICE.
     Any notice given by a party to the other party under this Agreement shall
be in writing and shall be given (a) by personal delivery, with receipt
acknowledged, or (b) by prepaid certified or registered mail, return receipt
requested, or (c) by prepaid recognized next business day delivery service, to
the following address:
If to Pharmagistics:
Pharmagistics
309 Pierce Street

 



--------------------------------------------------------------------------------



 



Somerset, New Jersey
Attn: Robert George
With copies to:
Publicis Selling Solutions, Inc.
2000 Lenox Drive, Suite 100
Lawrenceville, NJ 08648
Attn: Karen Kelly
Re:Sources Legal
35 West Wacker Drive
Chicago, IL 60601
Attn: Sondra J. Thorson
If to RVA:
RVA Holdings LLC
c/o Maffei Masiello & Co.
Post Office Box 210
Cold Hill Road South
Mendham, NJ 07945-0210
9. MISCELLANEOUS.

9.1   This Agreement (i) constitutes the entire agreement between the parties
relating to its subject matter and merges and supersedes and terminates all
prior written and oral agreements, and all contemporaneous oral agreements,
between the parties relating to its subject matter, and (ii) may not be amended
except by a writing signed by the party against which such amendment is sought
to be enforced.   9.2   This Agreement may not be assigned or transferred by
either party without the prior written consent of the other party.   9.3   This
Agreement (i) shall be governed by, and construed in accordance with, the laws
of the State of New Jersey, without regard to conflict of laws principles
applied in the State of New Jersey, and (ii) shall be binding upon, and inure to
the benefit of, the parties and their respective successors and permitted
assigns.   9.4   In the event that any provision of this Agreement is finally
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions of this Agreement shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable provision had not been
included.   9.5   The headings of the Sections of this Agreement are for
convenience of reference only, are not part of this Agreement and shall not be
used in its interpretation.

 



--------------------------------------------------------------------------------



 



9.6   No failure or delay on the part of either party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or exercise of any, other right, power or remedy
under this Agreement. No waiver of any provision of this Agreement shall be
effective unless such waiver shall be in writing and signed by the party giving
such waiver. The remedies provided in this Agreement are cumulative and not
exclusive of any other remedies provided by law.   9.7   This Agreement may be
executed in two or more counterparts, all of which taken together shall
constitute one instrument.   9.8   Signatures delivered via facsimile or
electronically as a pdf copy shall be effective as original signatures.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

                      PUBLICIS SELLING SOLUTIONS, INC.
on behalf of its Pharmagistics Division   RVA CONSULTING, LLC
By: RVA HOLDINGS, INC.
 
                   
By:
          By:        
 
 
 
Michael Iafolla          
 
Name:    
 
  President           Title:    

 